MEMORANDUM **
Devender Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order denying his *538motion to reopen deportation proceedings. We dismiss the petition for review.
We lack jurisdiction to review Singh’s due process contention because he failed to raise the issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.